UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the Registrants have submitted electronically and posted on their corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrants were required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer x(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)Yes¨No x Number of shares outstanding of each of Cleco Corporation’s classes of Common Stock, as of the latest practicable date. Registrant Description of Class Shares Outstanding at October 27, 2009 Cleco Corporation Common Stock, $1.00 Par Value 60,479,653 Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q This combined Form 10-Q is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This report should be read in its entirety as it pertains to each respective Registrant.The Notes to the Unaudited Condensed Consolidated Financial Statements are combined. TABLE OF CONTENTS PAGE GLOSSARY OF TERMS 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 5 PART I Financial Information ITEM 1. Cleco Corporation — Condensed Consolidated Financial Statements 7 Cleco Power — Condensed Consolidated Financial Statements 15 Notes to the Unaudited Condensed Consolidated Financial Statements 20 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 44 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 62 ITEM 4 and 4T. Controls and Procedures 64 PART II Other Information ITEM 1. Legal Proceedings 65 ITEM 1A. Risk Factors 65 ITEM 5. Other Information 65 ITEM 6. Exhibits 67 Signatures 68 2 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q GLOSSARY OF TERMS References in this filing, including all items in Parts I and II, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC and its subsidiary, unless the context clearly indicates otherwise.Additional abbreviations or acronyms used in this filing, including all items in Parts I and II are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its combined-cycle, natural gas-fired power plant near Eunice, Louisiana, 50% owned by APH and 50% owned by Cajun.Prior to September 13, 2007, Acadia was 50% owned by APH and 50% owned by Calpine Acadia Holdings, LLC. Acadiana Load Pocket An area in south central Louisiana that has experienced regular transmission constraints caused by local load and lack of generation.Transmission within the Acadiana Load Pocket is owned by several entities, including Cleco Power. AFUDC Allowance for Funds Used During Construction Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw, executed on May 12, 2006, for engineering, procurement, and construction of Rodemacher Unit 3, as amended by Amendment No. 1 thereto effective March 9, 2007, Amendment No. 2 thereto dated as of July 2, 2008, Amendment No. 3 thereto dated as of July 22, 2009, and Amendment No. 4 thereto dated October 19, 2009. APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream Attala Attala Transmission LLC, a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Attala was a wholly owned subsidiary of Midstream. Bear Energy BE Louisiana LLC, an indirect wholly owned subsidiary of JPMorgan Chase & Co.In September 2008, BE Louisiana LLC was merged into JPMVEC. Bear Stearns Companies Inc. The parent company of Bear, Stearns & Co. Inc. Cajun Cajun Gas Energy L.L.C. Cleco Energy Cleco Energy LLC, a wholly owned subsidiary of Midstream Cleco Innovations LLC A wholly owned subsidiary of Cleco Corporation Cleco Katrina/Rita Cleco Katrina/Rita Hurricane Recovery Funding LLC, a wholly owned subsidiary of Cleco Power Codification FASB Accounting Standards CodificationTM the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities. Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, LLC Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and Entergy Gulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and BE Louisiana LLC (as successor to Williams Power Company, Inc. (formerly known as Williams Energy Marketing & Trading Company)) which expires in 2020.In September 2008, BE Louisiana LLC was merged into JPMVEC. FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP Generally Accepted Accounting Principles in the United States GDP-IPD Gross Domestic Product – Implicit Price Deflator GO Zone Gulf Opportunity Zone Act of 2005 (Public Law 109-135) ICT Independent Coordinator of Transmission Interconnection Agreement One of two Interconnection Agreement and Real Estate Agreements, one between Attala and Entergy Mississippi, and the other between Perryville and Entergy Louisiana IRP Integrated Resource Planning IRS Internal Revenue Service JPMVEC J.P. Morgan Ventures Energy Corporation.In September 2008, Bear Energy was merged into JPMVEC. kWh Kilowatt-hour(s) as applicable LIBOR London Inter-Bank Offer Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001 LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation MMBtu Million British thermal units Moody’s Moody’s Investors Service MW Megawatt(s) as applicable NAC North American Coal Corporation OCI Other Comprehensive Income 3 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q ABBREVIATION OR ACRONYM DEFINITION PCAOB Public Company Accounting Oversight Board PCB Polychlorinated biphenyls Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Perryville was a wholly owned subsidiary of Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream. Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services PRP Potentially responsible party Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal Rodemacher Unit 3 A 600-MW solid-fuel generating unit under construction by Cleco Power at its existing Rodemacher plant site in Boyce, Louisiana RTO Regional Transmission Organization Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana SEC Securities and Exchange Commission SERP Cleco Corporation Supplemental Executive Retirement Plan Shaw Shaw Contractors, Inc., a subsidiary of The Shaw Group Inc. Support Group Cleco Support Group LLC, a wholly owned subsidiary of Cleco Corporation SWEPCO Southwestern Electric Power Company, a wholly owned subsidiary of American Electric Power Company, Inc. VaR Value-at-risk Williams Williams Power Company, Inc. 4 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes “forward-looking statements” about future events, circumstances, and results.All statements other than statements of historical fact included in this Quarterly Report are forward-looking statements, including, without limitation, statements regarding the construction, timing, and cost of Rodemacher Unit 3; JPMVEC’s performance under the Evangeline Tolling Agreement; future capital expenditures; projections; business strategies; goals; competitive strengths; market and industry developments; development and operation of facilities; future environmental regulations and remediation liabilities; and the anticipated outcome of various regulatory and legal proceedings.Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations.In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies some of the factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs, cost of and reliance on natural gas as a component of Cleco’s generation fuel mix and their impact on competition and franchises, fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; decreased customer load; environmental incidents; environmental compliance costs; or power transmission system constraints; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to construct, operate, and maintain, within its projected costs (including financing) and timeframe, Rodemacher Unit 3, in addition to any other self-build projects identified in future IRP and RFP processes; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future long-term sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, recovery of storm restoration costs; the frequency and timing of rate increases or decreases, the results of periodic fuel audits, the results of the IRP and RFP processes, the formation of the RTOs and the ICTs, and the compliance with the ERO reliability standards for bulk power systems by Cleco Power, Acadia, and Evangeline; § Financial or regulatory accounting principles or policies imposed by FASB, the SEC, the PCAOB, FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for utility bills, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § The current global financial crisis and U.S. recession; § Credit ratings of Cleco Corporation, Cleco Power, and Evangeline; § Ability to remain in compliance with debt covenants; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § Acts of terrorism; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates, or market perceptions of the electric utility industry and energy-related industries; § Uncertain tax positions; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, reorganizations, investments in joint ventures, or other capital projects, including Rodemacher Unit 3, the joint project to upgrade the Acadiana Load Pocket transmission system, Cleco Power’s acquisition of 50% of Acadia, and Entergy Louisiana’s acquisition of the remaining 50% of Acadia; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims, and other matters; § Changes in federal, state, or local laws, and changes in tax laws or rates, regulating policies or environmental laws and regulations; and § Ability of Cleco Power to recover, from its retail customers, the costs of compliance with environmental laws and regulations. 5 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, please read “Risk Factors” in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, All subsequent written and oral forward-looking statements attributable to the Registrants or persons acting on their behalf are expressly qualified in their entirety by the factors identified above. The Registrants undertake no obligation to update any forward-looking statements, whether as a result of changes in actual results, changes in assumptions, or other factors affecting such statements. 6 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q PART I — FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cleco Corporation These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Corporation’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2008.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Consolidated Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 7 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED SEPTEMBER 30, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) 2009 2008 Operating revenue Electric operations $ 228,952 $ 333,936 Other operations 9,859 7,004 Affiliate revenue 2,689 2,735 Total operating revenue 241,500 343,675 Operating expenses Fuel used for electric generation 74,585 93,717 Power purchased for utility customers 61,943 150,502 Other operations 26,667 24,822 Maintenance 10,452 10,754 Depreciation 19,620 19,283 Taxes other than income taxes 7,479 9,033 Loss on sale of assets 77 - Total operating expenses 200,823 308,111 Operating income 40,677 35,564 Interest income 369 1,669 Allowance for other funds used during construction 17,813 17,786 Equity income from investees 15,587 9,662 Other income 2,079 937 Other expense (849 ) (2,276 ) Interest charges Interest charges, including amortization of debt expenses, premium, and discount, net of capitalized interest 17,361 20,619 Allowance for borrowed funds used during construction (6,523 ) (4,923 ) Total interest charges 10,838 15,696 Income before income taxes 64,838 47,646 Federal and state income tax expense 4,983 10,513 Net income 59,855 37,133 Preferred dividends requirements, net of tax 12 12 Net income applicable to common stock $ 59,843 $ 37,121 Average shares of common stock outstanding Basic 60,234,243 60,031,962 Diluted 60,556,768 60,291,616 Basic earnings per share From continuing operations $ 0.99 $ 0.62 Net income applicable to common stock $ 0.99 $ 0.62 Diluted earnings per share From continuing operations $ 0.99 $ 0.62 Net income applicable to common stock $ 0.99 $ 0.62 Cash dividends paid per share of common stock $ 0.225 $ 0.225 The accompanying notes are an integral part of the condensed consolidated financial statements. 8 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE THREE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2009 2008 Net income $ 59,855 $ 37,133 Other comprehensive loss, net of tax: Net unrealized loss from available-for-sale securities (net of tax benefit of $11 in 2008) - (24 ) Amortization of post-retirement benefit net loss (net of tax benefit of $91 in 2009 and $130 in 2008) (123 ) (153 ) Cash flow hedge: Net derivatives loss arising during the period (net of tax benefit of $356 in 2009) (569 ) - Reclassification to interest expense (net of tax expense of $36 in 2009) 58 - Other comprehensive loss (634 ) (177 ) Comprehensive income, net of tax $ 59,221 $ 36,956 The accompanying notes are an integral part of the condensed consolidated financial statements. 9 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Income (Unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, (THOUSANDS, EXCEPT SHARE AND PER SHARE AMOUNTS) 2009 2008 Operating revenue Electric operations $ 627,469 $ 803,397 Other operations 25,680 29,826 Affiliate revenue 8,513 7,790 Total operating revenue 661,662 841,013 Operating expenses Fuel used for electric generation 213,213 162,140 Power purchased for utility customers 164,209 392,245 Other operations 77,557 69,958 Maintenance 35,777 35,456 Depreciation 58,233 57,970 Taxes other than income taxes 22,812 27,320 Loss (gain) on sale of assets 77 (99 ) Total operating expenses 571,878 744,990 Operating income 89,784 96,023 Interest income 1,051 4,544 Allowance for other funds used during construction 52,341 46,462 Equity income from investees 710 2,723 Other income 4,753 1,094 Other expense (2,181 ) (4,322 ) Interest charges Interest charges, including amortization of debt expenses, premium, and discount, net of capitalized interest 58,827 49,884 Allowance for borrowed funds used during construction (19,157 ) (14,526 ) Total interest charges 39,670 35,358 Income before income taxes 106,788 111,166 Federal and state income tax expense 13,258 22,573 Net income 93,530 88,593 Preferred dividends requirements, net of tax 35 35 Net income applicable to common stock $ 93,495 $ 88,558 Average shares of common stock outstanding Basic 60,167,644 59,975,190 Diluted 60,390,454 60,146,501 Basic earnings per share From continuing operations $ 1.55 $ 1.48 Net income applicable to common stock $ 1.55 $ 1.48 Diluted earnings per share From continuing operations $ 1.55 $ 1.47 Net income applicable to common stock $ 1.55 $ 1.47 Cash dividends paid per share of common stock $ 0.675 $ 0.675 The accompanying notes are an integral part of the condensed consolidated financial statements. 10 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Comprehensive Income (Unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2009 2008 Net income $ 93,530 $ 88,593 Other comprehensive income (loss), net of tax: Net unrealized loss from available-for-sale securities (net of tax benefit of $11 in 2008) - (68 ) Amortization of post-retirement benefit net loss (net of tax benefit of $119 in 2009 and $130 in 2008) (120 ) (161 ) Cash flow hedge: Net derivatives loss arising during the period (net of tax benefit of $356 in 2009) (569 ) - Reclassification to interest expense (net of tax expense of $36 in 2009) 58 - Other comprehensive income (loss) (631 ) (229 ) Comprehensive income, net of tax $ 92,899 $ 88,364 The accompanying notes are an integral part of the condensed consolidated financial statements. 11 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (THOUSANDS) AT SEPTEMBER 30, 2009 AT DECEMBER 31, 2008 Assets Current assets Cash and cash equivalents $ 49,283 $ 97,483 Restricted cash 25,124 62,311 Customer accounts receivable (less allowance for doubtful accounts of $1,576 in 2009 and $1,632 in 2008) 44,233 40,677 Accounts receivable – affiliate 10,939 3,428 Other accounts receivable (less allowance for doubtful accounts of $22 in 2009 and $0 in 2008) 23,791 34,209 Taxes receivable 27,268 13,663 Unbilled revenue 23,250 19,713 Fuel inventory, at average cost 75,191 57,221 Material and supplies inventory, at average cost 41,136 37,547 Risk management assets, net 4,679 368 Accumulated deferred fuel 27,288 69,154 Cash surrender value of company-/trust-owned life insurance policies 28,347 22,934 Prepayments 2,651 3,751 Regulatory assets – other 9,878 2,553 Other current assets 1,824 1,367 Total current assets 394,882 466,379 Property, plant and equipment Property, plant and equipment 2,094,766 2,015,269 Accumulated depreciation (985,301 ) (948,581 ) Net property, plant and equipment 1,109,465 1,066,688 Construction work in progress 1,099,088 978,598 Total property, plant and equipment, net 2,208,553 2,045,286 Equity investment in investees 262,472 249,144 Prepayments 5,103 6,067 Restricted cash 30,916 40,671 Regulatory assets and liabilities – deferred taxes, net 227,947 174,804 Regulatory assets – other 206,386 158,206 Intangible asset 159,801 167,826 Other deferred charges 33,158 32,821 Total assets $ 3,529,218 $ 3,341,204 The accompanying notes are an integral part of the condensed consolidated financial statements. (Continued on next page) 12 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Balance Sheets (Unaudited) (Continued) (THOUSANDS) AT SEPTEMBER 30, 2009 AT DECEMBER 31, 2008 Liabilities and shareholders’ equity Liabilities Current liabilities Long-term debt due within one year $ 11,478 $ 63,546 Accounts payable 69,657 117,337 Retainage 28 12,734 Accounts payable – affiliate 12,284 8,229 Customer deposits 33,155 27,155 Interest accrued 16,390 16,787 Accumulated current deferred taxes, net 52,160 64,838 Risk management liability, net 17,521 30,109 Regulatory liabilities – other 27,570 392 Deferred compensation 6,652 5,118 Other current liabilities 12,775 14,588 Total current liabilities 259,670 360,833 Deferred credits Accumulated deferred federal and state income taxes, net 414,350 373,825 Accumulated deferred investment tax credits 10,287 11,286 Postretirement benefit obligations 142,571 155,910 Regulatory liabilities – other 155,746 85,496 Restricted storm reserve 25,090 27,411 Uncertain tax positions 74,810 76,124 Other deferred credits 91,360 82,635 Total deferred credits 914,214 812,687 Long-term debt, net 1,238,238 1,106,819 Total liabilities 2,412,122 2,280,339 Commitments and Contingencies (Note 10) Shareholders’ equity Preferred stock Not subject to mandatory redemption, $100 par value, authorized 1,491,000 shares, issued 10,288 shares at September 30, 2009 and December 31, 2008, respectively 1,029 1,029 Common shareholders’ equity Common stock, $1 par value, authorized 100,000,000 shares, issued 60,271,221 and 60,066,345 shares and outstanding 60,251,985and 60,042,514 shares at September 30, 2009 and December 31, 2008, respectively 60,271 60,066 Premium on common stock 398,492 394,517 Retained earnings 668,103 615,514 Treasury stock, at cost, 19,236 and 23,831 shares at September 30, 2009 and December 31, 2008, respectively (335 ) (428 ) Accumulated other comprehensive loss (10,464 ) (9,833 ) Total common shareholders’ equity 1,116,067 1,059,836 Total shareholders’ equity 1,117,096 1,060,865 Total liabilities and shareholders’ equity $ 3,529,218 $ 3,341,204 The accompanying notes are an integral part of the condensed consolidated financial statements. 13 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2009 2008 Operating activities Net income $ 93,530 $ 88,593 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 96,051 81,335 Loss (gain) on sale of assets 77 (99 ) Provision for doubtful accounts 1,444 2,906 Return on equity investment in investees 750 8,690 Income from equity investments (710 ) (2,723 ) Unearned compensation expense 4,388 2,994 Allowance for other funds used during construction (52,341 ) (46,462 ) Amortization of investment tax credits (999 ) (1,035 ) Net deferred income taxes (6,061 ) (10,098 ) Deferred fuel costs 20,035 (25 ) Loss on economic hedges 144 434 Cash surrender value of company-/trust-owned life insurance (4,406 ) 2,603 Changes in assets and liabilities: Accounts receivable 1,351 (24,414 ) Accounts and notes receivable, affiliate (7,511 ) 14,373 Unbilled revenue (3,537 ) (1,583 ) Fuel, materials and supplies inventory (21,559 ) (4,336 ) Prepayments 1,761 1,725 Accounts payable (40,667 ) 6,456 Accounts and notes payable, affiliate (9,882 ) (38,472 ) Customer deposits 10,155 4,396 Post retirement benefit obligations (13,339 ) - Regulatory assets and liabilities, net 34,201 32,119 Other deferred accounts (33,299 ) (63,971 ) Retainage payable (12,706 ) 10,551 Taxes accrued 188 22,874 Interest accrued (396 ) (2,289 ) Risk management assets and liabilities, net (2,337 ) (8,827 ) Other operating (894 ) 1,387 Net cash provided by operating activities 53,431 77,102 Investing activities Additions to property, plant and equipment (190,296 ) (264,303 ) Allowance for other funds used during construction 52,341 46,462 Proceeds from sale of property, plant and equipment 570 99 Return of equity investment in investees 850 95 Contributions to equity investees (29,666 ) (14,697 ) Premiums paid on company-/trust-owned life insurance (400 ) (629 ) Settlements received from insurance policies - 941 Net transfer of cash from (to) restricted accounts 46,942 (44,625 ) Other investing - 599 Net cash used in investing activities (119,659 ) (276,058 ) Financing activities Retirement of long-term obligations (114,805 ) (350,231 ) Repayment of capital leases (1,028 ) (87 ) Issuance of long-term debt 173,000 537,541 Deferred financing costs (517 ) (315 ) Dividends paid on preferred stock (35 ) (35 ) Dividends paid on common stock (40,654 ) (40,521 ) Other financing 2,067 983 Net cash provided by financing activities 18,028 147,335 Net decrease in cash and cash equivalents (48,200 ) (51,621 ) Cash and cash equivalents at beginning of period 97,483 129,013 Cash and cash equivalents at end of period $ 49,283 $ 77,392 Supplementary cash flow information Interest paid (net of amount capitalized) $ 51,327 $ 33,950 Income taxes paid $ 8,131 $ 40,180 Supplementary non-cash investing and financing activities Issuance of treasury stock – LTICP $ 93 $ 79 Issuance of common stock – LTICP/ESPP $ 217 $ 93 Accrued additions to property, plant and equipment not reported above $ 1,179 $ 10,868 Incurrence of capital lease obligation – barges $ 22,050 $ - The accompanying notes are an integral part of the condensed consolidated financial statements. 14 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q PART I — FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Cleco Power These unaudited condensed consolidated financial statements should be read in conjunction with Cleco Power’s Consolidated Financial Statements and Notes included in the Registrants’ Combined Annual Report on Form 10-K for the fiscal year ended December 31, 2008.For more information on the basis of presentation, see “Notes to the Unaudited Condensed Consolidated Financial Statements — Note 1 — Summary of Significant Accounting Policies — Basis of Presentation.” 15 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Statements of Income (Unaudited) FOR THE THREE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2009 2008 Operating revenue Electric operations $ 228,952 $ 333,936 Other operations 9,834 6,981 Affiliate revenue 349 425 Total operating revenue 239,135 341,342 Operating expenses Fuel used for electric generation 74,585 93,717 Power purchased for utility customers 61,943 150,502 Other operations 25,165 23,242 Maintenance 9,602 9,719 Depreciation 19,310 18,861 Taxes other than income taxes 7,809 8,732 Loss on sale of assets 70 - Total operating expenses 198,484 304,773 Operating income 40,651 36,569 Interest income 341 1,545 Allowance for other funds used during construction 17,813 17,786 Other income 538 956 Other expense (830 ) (779 ) Interest charges Interest charges, including amortization of debt expenses, premium, and discount 20,168 19,896 Allowance for borrowed funds used during construction (6,523 ) (4,923 ) Total interest charges 13,645 14,973 Income before income taxes 44,868 41,104 Federal and state income taxes 1,316 10,566 Net income $ 43,552 $ 30,538 The accompanying notes are an integral part of the condensed consolidated financial statements. 16 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Statements of Income (Unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2009 2008 Operating revenue Electric operations $ 627,469 $ 803,397 Other operations 25,609 29,757 Affiliate revenue 1,046 1,527 Total operating revenue 654,124 834,681 Operating expenses Fuel used for electric generation 213,213 162,140 Power purchased for utility customers 164,209 392,245 Other operations 72,814 65,862 Maintenance 32,705 32,556 Depreciation 57,339 56,886 Taxes other than income taxes 23,172 24,727 Loss on sale of assets 70 - Total operating expenses 563,522 734,416 Operating income 90,602 100,265 Interest income 999 3,121 Allowance for other funds used during construction 52,341 46,462 Other income 2,138 1,172 Other expense (2,985 ) (1,643 ) Interest charges Interest charges, including amortization of debt expenses, premium, and discount 59,443 45,961 Allowance for borrowed funds used during construction (19,157 ) (14,526 ) Total interest charges 40,286 31,435 Income before income taxes 102,809 117,942 Federal and state income taxes 14,033 27,135 Net income $ 88,776 $ 90,807 The accompanying notes are an integral part of the condensed consolidated financial statements. 17 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Balance Sheets (Unaudited) (THOUSANDS) AT SEPTEMBER 30, 2009 AT DECEMBER 31, 2008 Assets Utility plant and equipment Property, plant and equipment $ 2,078,372 $ 1,999,119 Accumulated depreciation (973,398 ) (937,568 ) Net property, plant and equipment 1,104,974 1,061,551 Construction work in progress 1,097,865 977,377 Total utility plant, net 2,202,839 2,038,928 Current assets Cash and cash equivalents 35,010 91,542 Restricted cash 25,124 62,311 Customer accounts receivable (less allowance for doubtful accounts of $1,576 in 2009 and $1,632 in 2008) 44,233 40,677 Other accounts receivable (less allowance for doubtful accounts of $22 in 2009 and $0 in 2008) 22,787 34,130 Taxes receivable - 5,992 Accounts receivable – affiliate 2,452 2,059 Unbilled revenue 23,250 19,713 Fuel inventory, at average cost 75,191 57,221 Material and supplies inventory, at average cost 41,136 37,547 Risk management assets, net 4,679 368 Prepayments 2,273 3,099 Regulatory assets – other 9,878 2,553 Accumulated deferred fuel 27,288 69,154 Cash surrender value of life insurance policies 5,722 5,563 Other current assets 1,031 1,144 Total current assets 320,054 433,073 Prepayments 5,103 6,067 Restricted cash 30,820 40,574 Regulatory assets and liabilities – deferred taxes, net 227,947 174,804 Regulatory assets – other 206,386 158,206 Intangible asset 159,801 167,826 Other deferred charges 21,865 22,119 Total assets $ 3,174,815 $ 3,041,597 Liabilities and member’s equity Member’s equity $ 987,119 $ 929,178 Long-term debt, net 1,120,238 1,076,819 Total capitalization 2,107,357 2,005,997 Current liabilities Long-term debt due within one year 11,478 63,546 Accounts payable 65,974 109,450 Accounts payable – affiliate 6,325 7,536 Retainage 28 12,734 Customer deposits 33,155 27,155 Taxes accrued 36,011 - Interest accrued 16,740 16,762 Accumulated deferred taxes, net 54,546 67,233 Risk management liability, net 17,521 30,109 Regulatory liabilities – other 27,570 392 Other current liabilities 10,353 10,200 Total current liabilities 279,701 345,117 Deferred credits Accumulated deferred federal and state income taxes, net 386,654 337,148 Accumulated deferred investment tax credits 10,287 11,286 Postretirement benefit obligations 113,391 128,373 Regulatory liabilities – other 155,746 85,496 Restricted storm reserve 25,090 27,411 Uncertain tax positions 54,509 54,306 Other deferred credits 42,080 46,463 Total deferred credits 787,757 690,483 Total liabilities and member’s equity $ 3,174,815 $ 3,041,597 The accompanying notes are an integral part of the condensed consolidated financial statements. 18 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q CLECO POWER Condensed Consolidated Statements of Cash Flows (Unaudited) FOR THE NINE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2009 2008 Operating activities Net income $ 88,776 $ 90,807 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 66,496 63,543 Loss on sale of assets 70 - Provision for doubtful accounts 1,444 2,901 Unearned compensation expense 1,348 867 Allowance for other funds used during construction (52,341 ) (46,462 ) Amortization of investment tax credits (999 ) (1,035 ) Net deferred income taxes 4,552 (4,577 ) Deferred fuel costs 20,035 (25 ) Loss on economic hedges 144 434 Cash surrender value of company-owned life insurance (641 ) (317 ) Changes in assets and liabilities: Accounts receivable 2,273 (24,760 ) Accounts and notes receivable, affiliate (272 ) 15,209 Unbilled revenue (3,537 ) (1,583 ) Fuel, materials and supplies inventory (21,559 ) (4,336 ) Prepayments 2,272 1,636 Accounts payable (36,375 ) 8,947 Accounts and notes payable, affiliate (1,643 ) (12,990 ) Customer deposits 10,155 4,396 Post retirement benefit obligations (14,982 ) (772 ) Regulatory assets and liabilities, net 34,201 32,119 Other deferred accounts (31,404 ) (68,764 ) Retainage payable (12,706 ) 10,551 Taxes accrued 42,003 17,872 Interest accrued (22 ) 2,043 Risk management assets and liabilities, net (2,337 ) (8,827 ) Other operating 60 2,191 Net cash provided by operating activities 95,011 79,068 Investing activities Additions to property, plant and equipment (190,047 ) (263,454 ) Allowance for other funds used during construction 52,341 46,462 Proceeds from sale of property, plant and equipment 570 99 Premiums paid on company-owned life insurance - (424 ) Net transfer of cash from (to) restricted accounts 46,942 (44,624 ) Other investing 1 - Net cash used in investing activities (90,193 ) (261,941 ) Financing activities Retirement of long-term obligations (114,805 ) (250,231 ) Repayment of capital leases (1,028 ) (87 ) Issuance of long-term debt 85,000 489,541 Distribution to parent (30,000 ) - Deferred financing costs (517 ) (315 ) Net cash (used in) provided by financing activities (61,350 ) 238,908 Net (decrease) increase in cash and cash equivalents (56,532 ) 56,035 Cash and cash equivalents at beginning of period 91,542 11,944 Cash and cash equivalents at end of period $ 35,010 $ 67,979 Supplementary cash flow information Interest paid (net of amount capitalized) $ 50,086 $ 29,531 Income taxes paid $ 8,104 $ 2,100 Supplementary non-cash investing and financing activities Accrued additions to property, plant and equipment not reported above $ 1,179 $ 10,868 Incurrence of capital lease obligation – barges $ 22,050 $ - The accompanying notes are an integral part of the condensed consolidated financial statements. 19 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q Index to Applicable Notes to the Unaudited Condensed Consolidated Financial Statements of Registrants Note 1 Summary of Significant Accounting Policies Cleco Corporation and Cleco Power Note 2 Recent Accounting Standards Cleco Corporation and Cleco Power Note 3 Regulatory Assets and Liabilities Cleco Corporation and Cleco Power Note 4 Fair Value Accounting Cleco Corporation and Cleco Power Note 5 Debt Cleco Corporation and Cleco Power Note 6 Pension Plan and Employee Benefits Cleco Corporation and Cleco Power Note 7 Income Taxes Cleco Corporation and Cleco Power Note 8 Disclosures about Segments Cleco Corporation Note 9 Equity Investment in Investees Cleco Corporation Note 10 Litigation, Other Commitments and Contingencies, and Disclosures about Guarantees Cleco Corporation and Cleco Power Note 11 Affiliate Transactions Cleco Corporation and Cleco Power Note 12 Intangible Asset Cleco Corporation and Cleco Power Note 13 Subsequent Events Cleco Corporation and Cleco Power Notes to the Unaudited Condensed Consolidated Financial Statements Note 1 — Summary of Significant Accounting Policies Principles of Consolidation The accompanying condensed consolidated financial statements of Cleco include the accounts of Cleco and its majority-owned subsidiaries after elimination of intercompany accounts and transactions. Using the authoritative guidance for variable interest entities, Cleco has determined that it is not the primary beneficiary of Evangeline, Perryville, Attala, and Acadia.Cleco determined it was not the primary beneficiary by examining all interests that could absorb expected losses and expected gains.This examination used assumptions about the expected rate of inflation, changes in the market price of natural gas as compared to the market price of electricity, length of contracts, variability of revenue stream as compared to variability of expenses, and maximum exposure to loss.Cleco reports its investment in these entities on the equity method of accounting.As a result, the assets and liabilities of these entities are represented by one line item corresponding to Cleco’s equity investment in these entities.The pre-tax results of operations of these entities are reported as equity income or loss from investees on Cleco Corporation’s Condensed Consolidated Statements of Income.For additional information on the operations of these entities, see Note 9 — “Equity Investment in Investees.” Basis of Presentation The condensed consolidated financial statements of Cleco Corporation and Cleco Power have been prepared pursuant to the rules and regulations of the SEC.Accordingly, certain information and note disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted; however, Cleco believes that the disclosures are adequate to make the information presented not misleading. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.The unaudited financial information included in the condensed consolidated financial statements of Cleco Corporation and Cleco Power reflects all adjustments of a normal recurring nature which are, in the opinion of the management of Cleco Corporation and Cleco Power, necessary for a fair statement of the financial position and the results of operations for the interim periods.Information for interim periods is affected by seasonal variations in sales, rate changes, timing of fuel expense recovery and other factors, and is not indicative necessarily of the results that may be expected for the full fiscal year.For more information on recent accounting standards and their effect on financial results, see Note 2 — “Recent Accounting Standards.” Restricted Cash Various agreements to which Cleco is subject contain covenants that restrict its use of cash.As certain provisions under these agreements are met, cash is transferred out of related escrow accounts and becomes available for general corporate purposes.At September 30, 2009, and December 31, 2008, $56.0 million and $103.0 million of cash, respectively, were restricted.The $47.0 million decrease is primarily due to the use of $17.4 million of funds for GO Zone project costs, the release of $14.7 million for the construction of Cleco Power’s solid waste disposal facilities at Rodemacher Unit 3, a $12.7 million net decrease in Cleco Katrina/Rita restricted cash due to the payment of operating expenses, interest, and principal on storm recovery bonds, offset by collections, and Cleco Power’s use of $2.2 million for approved storm damage costs.At September 30, 2009, restricted cash consisted of $0.1 million under the Diversified Lands mitigation escrow agreement, $27.2 million reserved at Cleco Power for GO 20 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q Zone project costs, $25.2 million reserved at Cleco Power for future storm restoration costs, and $3.5 million at Cleco Katrina/Rita restricted for payment of operating expenses, interest, and principal on storm recovery bonds. Fair Value Measurements and Disclosures Various accounting pronouncements require certain assets and liabilities to be measured at their fair values.Some assets and liabilities are required to be measured at their fair value each reporting period, while others are required to be measured only one time, generally the date of acquisition or issuance.Cleco and Cleco Power are required to disclose the fair value of certain assets and liabilities by one of three levels when required for recognition purposes under GAAP. Other financial assets and liabilities, such as long-term debt, are reported at their carrying values at their date of issuance on the condensed consolidated balance sheets with their fair values disclosed without regard to the three levels.For more information about fair value levels, see Note 4 — “Fair Value Accounting.” Risk Management Market risk inherent in Cleco Power’s market risk-sensitive instruments and positions includes potential changes arising from changes in interest rates and the commodity market prices of power and natural gas on different energy exchanges.Cleco’s Energy Market Risk Management Policy authorizes the use of various derivative instruments, including exchange traded futures and option contracts, forward purchase and sales contracts, and swap transactions to reduce exposure to fluctuations in the price of power and natural gas.Cleco uses the authoritative guidance as it relates to derivatives and hedging to determine whether the market risk-sensitive instruments and positions are required to be marked-to-market.Generally, Cleco Power’s market risk-sensitive instruments and positions qualify for the normal-purchase, normal-sale exception to mark-to-market accounting because Cleco Power takes physical delivery and the instruments and positions are used to satisfy customer requirements.Cleco Power has entered into certain financial transactions it considers economic hedges to mitigate the risk associated with the fixed-price power to be provided to a wholesale customer through December 2010.The economic hedges cover approximately 98% of the estimated daily peak-hour power sales to the wholesale customer.These transactions meet the definition of derivatives but do not meet the accounting criteria to be considered hedges.These transactions are marked-to-market with the resulting gain or loss recorded on the income statement as a component of operating revenue.For the three and nine months ended September 30, 2009, and 2008, the following gains and losses related to these economic hedge transactions were recorded in other operations revenue. FOR THE THREE MONTHS ENDED SEPTEMBER 30, FOR THE NINE MONTHS ENDED SEPTEMBER 30, (THOUSANDS) 2009 2008 2009 2008 Realized (loss) gain $ (524 ) $ 163 $ (1,405 ) $ 950 Mark-to-market gain (loss) 487 (4,940 ) (144 ) (433 ) Total (loss) gain $ (37 ) $ (4,777 ) $ (1,549 ) $ 517 Cleco Power has entered into other positions to mitigate the volatility in customer fuel costs.These positions are marked-to-market with the resulting gain or loss recorded on the balance sheet as a component of the accumulated deferred fuel asset or liability and a component of risk management assets or liabilities.When these positions close, actual gains or losses will be included in the fuel adjustment clause and reflected on customers’ bills as a component of the fuel cost adjustment.Based on market prices at September 30, 2009, and December 31, 2008, the net mark-to-market impact relating to these positions were losses of $29.6 million and $57.4 million, respectively.The decreased loss is primarily due to the closing of certain natural gas positions.Deferred losses relating to closed natural gas positions totaled $6.4 million at September 30, 2009, and December 31, 2008. Cleco Power maintains margin accounts with commodity brokers used to partially fund the acquisition of natural gas futures, options, and swap contracts.These contracts/positions are used to mitigate the risks associated with the fixed-price power sales and volatility in customer fuel costs noted above.At September 30, 2009, and December 31, 2008, Cleco Power had deposited net collateral of $12.5 million and $16.5 million, respectively, to cover margin requirements relating to open natural gas futures, options, and swap positions. Cleco and Cleco Power maintain a master netting agreement policy and monitor credit risk exposure through review of counterparty credit quality, counterparty credit exposure, and counterparty concentration levels.Cleco manages these risks by establishing appropriate credit and concentration limits on transactions with counterparties and by requiring contractual guarantees, cash deposits, or letters of credit from counterparties or their affiliates, as deemed necessary.Cleco Power has agreements in place with various counterparties that authorize the netting of financial buys and sells and contract payments to mitigate credit risk for transactions entered into for risk management purposes. In August 2009, Cleco Power entered into a $50.0 million bank loan with variable interest, paid monthly, calculated at 3.00% plus the one-month LIBOR.The loan matures on August 19, 2012, and can be repaid before maturity without penalty.In order to mitigate risk of the future floating interest rates, Cleco Power entered into an interest rate swap.Based on the notional amount of the bank loan, the swap requires a monthly net settlement between Cleco Power’s fixed payment of 1.84% and the swap counterparty’s floating payment of the one-month LIBOR.The swap matures on May 31, 2012.Under the authoritative guidance for derivatives and hedging, the swap meets the criteria of a cash flow hedge.Changes in the swap’s fair value related to the effective portion of cash flow hedges are recognized in other comprehensive income, whereas changes in the fair value related to the ineffective 21 CLECO CORPORATION CLECO POWER 20093RD QUARTER FORM 10-Q portion are recognized in earnings.As time passes and settlements are made, the swap’s other comprehensive income fair values are reclassified into earnings as a component of interest expense.For the three and nine months ended September 30, 2009, there were $0.1 million of reclassification adjustments from other comprehensive income to interest expense.There was no impact to earnings due to ineffectiveness for the three or nine months ended September 30, 2009.For more information on accounting for derivatives, see Note 4 — “Fair Value Accounting.” Earnings per Average Common Share The following table shows the calculation of basic and diluted earnings per share. FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2009 2008 (THOUSANDS, EXCEPT SHARES AND PER SHARE AMOUNTS) INCOME SHARES PER SHARE AMOUNT INCOME SHARES PER SHARE AMOUNT Net income $ 59,855 $ 37,133 Deduct:non-participating stock dividends (4.5% preferred stock) 12 12 Basic earnings per share Net income applicable to common stock $ 59,843 $ 0.99 $ 37,121 $ 0.62 Total basic net income applicable to common stock $ 59,843 60,234,243 $ 0.99 $ 37,121 60,031,962 $ 0.62 Effect of Dilutive Securities Add:stock option grants 28,578 62,289 Add:restricted stock (LTICP) 293,947 197,365 Diluted earnings per share Net income applicable to common stock $ 59,843 $ 0.99 $ 37,121 $ 0.62 Total diluted net income applicable to common stock $ 59,843 60,556,768 $ 0.99 $ 37,121 60,291,616 $ 0.62 FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 2008 (THOUSANDS, EXCEPT SHARES AND PER SHARE AMOUNTS) INCOME SHARES PER SHARE AMOUNT INCOME SHARES PER SHARE AMOUNT Net income $ 93,530 $ 88,593 Deduct:non-participating stock dividends (4.5% preferred stock) 35 35 Basic earnings per share Net income applicable to common stock $ 93,495 $ 1.55 $ 88,558 $ 1.48 Total basic net income applicable to common stock $ 93,495 60,167,644 $ 1.55 $ 88,558 59,975,190 $ 1.48 Effect of Dilutive Securities Add:stock option grants 26,269 63,833 Add:restricted stock (LTICP) 196,541 107,478 Diluted earnings per share Net income applicable to common stock $ 93,495 $ 1.55 $ 88,558 $ 1.47 Total diluted net income applicable to common stock $ 93,495 60,390,454 $ 1.55 $ 88,558 60,146,501 $ 1.47 During the first quarter of 2009, Cleco implemented an amendment to the authoritative guidance for calculating basic earnings per share.For additional information on Cleco’s implementation of Codification Topic Earnings Per Share, see Note 2 — “Recent Accounting Standards.” Stock option grants are excluded from the computation of diluted earnings per share if the exercise price is higher than the average market price.There were no stock option grants excluded from the computation of diluted earnings per share for the three or nine months ended September 30, 2008, due to the average market price being higher than the exercise prices of the stock options.Stock option grants excluded from the computation for the three and nine months ended September 30, 2009, are presented in the following tables. FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2009 STRIKE PRICE AVERAGE MARKET PRICE SHARES Stock option grants excluded $ 24.00 -$24.25 $ 23.90 36,433 FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2009 STRIKE PRICE AVERAGE MARKET PRICE SHARES Stock option grants excluded $ 22.69 -$24.25 $ 22.50 69,433 Employee Stock Purchase Plan In July 2000, Cleco Corporation’s Board of Directors ratified the adoption of a procedure providing for the automatic reinvestment of dividends (the “DRIP Feature”) received with respect to the stock held by participants in the ESPP.At that time, the Board of Directors reserved 20,000 shares of common stock (40,000 after giving effect for a 2-for-1 stock split) for issuance pursuant to the DRIP Feature.In January 2009, the Board of Directors approved and authorized an additional 50,000 shares of common stock to be reserved for issuance under the DRIP Feature of the ESPP. Stock-Based Compensation At September 30, 2009, Cleco had one share-based compensation plan:the LTICP.Options or restricted shares of Cleco Corporation common stock, known as non-vested stock compensation, common stock equivalents, and stock appreciation rights may be granted to certain officers, key employees, or directors of Cleco Corporation and its subsidiaries pursuant to the LTICP. On
